 


114 HRES 28 IH: Expressing the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to ensure the continuation of door delivery for all business and residential customers.
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 28 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2015 
Mrs. Davis of California (for herself, Mr. Joyce, and Mr. King of New York) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to ensure the continuation of door delivery for all business and residential customers. 
 
 
Whereas the United States Postal Service has announced that it may need to eliminate or reduce levels of door-to-door delivery service by the conversion of millions of home and businesses to centralized delivery or curbside and require those who wish to retain their door service to pay a delivery tax; 
Whereas reduced levels of service will have an immediate impact on current year revenue and a long-term impact on the viability of a business inevitably causing a larger drop in revenue from service cuts than from the estimated savings of elimination or reducing door delivery; 
Whereas door delivery is a vital service that the American people have relied on since the 1860s in both rural and urban areas and ensures the security of mail and packages; 
Whereas voluntary conversion of businesses in 2013 equated to a mere 0.8 percent of voluntary conversions confirming that businesses depend on in-person contact with letter carriers to ensure transactional security and initiate new business and revenue for the Postal Service; 
Whereas millions of Americans will be forced to retrieve their daily mail and packages from a centralized location removing the daily convenience for Americans in receiving checks, medications and other essential items; and 
Whereas eliminating or reducing door delivery services will serve as a hindrance for the elderly and disabled who will be forced to retrieve their mail and packages and be required to submit to a cumbersome application process in order to opt out of the requirement: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the United States Postal Service should take all appropriate measures to ensure the continuation of door delivery for all businesses and residential customers. 
 
